Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Goodman on 04-07-2022.
The application has been amended as follows: 
In the claims:
Claim 1 has been amended as follows:
A method of forming a glass container, comprising: 
flowing molten glass to a glass feeder spout located immediately upstream of die rollers; 
feeding molten glass through an annular space established between an orifice ring of the glass feeder spout and a plunger of the glass feeder spout; 
blowing gas through the plunger into the molten glass to form a continuous tube of the molten glass; and 
die rolling the continuous tube into a continuous string of glass containers;
wherein each glass container of the continuous string of glass containers includes at least one open end.

Claim 23, line 1: “The method of claim 21” has been changed to --The method of claim 22--
Claim 24, line 1: “The method of claim 21” has been changed to --The method of claim 22--
Claims 11-20 and 28 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2,316,749 (Powers).  Powers forms a continuous string of glass containers as pillows that are sealed on all sides.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each glass container of the continuous string of glass containers to include at least one open end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741